       Case 2:12-md-02323-AB Document 11340 Filed 04/21/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                      No. 2:12-md-02323-AB
 IN RE: NATIONAL FOOTBALL
 LEAGUE PLAYERS’ CONCUSSION                           MDL No. 2323
 INJURY LITIGATION
                                                      Hon. Anita B. Brody

 Kevin Turner and Shawn Wooden, on behalf of
 themselves and others similarly situated,

                              Plaintiffs,
                                                      Civil Action No.: 14-cv-00029-AB
                       v.
                                                      Hon. Anita B. Brody
 National Football League and NFL Properties
 LLC, successor-in-interest to NFL Properties,
 Inc.
                               Defendants.


 THIS DOCUMENT RELATES TO:
 ALL ACTIONS


                 CLASS COUNSEL’S RESPONSE TO MOTIONS TO
           DISCIPLINE OR DISMISS SPECIAL MASTERS AND AUDITORS

       Class Counsel respectfully submits this brief response to the serial motions (including a

“supplemental” motion) to discipline or dismiss the Special Masters and Auditors, filed by Tim

Howard (also known as Phillip Timothy Howard) of Howard & Associates (“Howard”) (ECF Nos.

11324, 11328-29, 11337) (collectively, “Motions”).1

       The Court is already familiar with Howard from previous actions taken by Class Counsel

with respect to the so-called Cambridge Entities that he controlled – specifically, Howard’s



       1
           Howard’s violations of the Settlement’s confidentiality provisions prompted the Court
to order the sealing of his motions and to direct that he file redacted versions. ECF Nos. 11326,
11335. Class Counsel need not address those violations for purposes of this short response.
        Case 2:12-md-02323-AB Document 11340 Filed 04/21/21 Page 2 of 3




solicitation of Class Members to “invest” their retirement monies in the Cambridge Entities’

investment portfolio. The monies were used to fund the cash advances on Monetary Awards that

the Cambridge Entities provided to other Class Members – who, in exchange for the advances,

entered into agreements to assign their Monetary Awards to the Cambridge Entities, agreements

that contravened the Settlement Agreement’s prohibition against assignments. See ECF Nos.

9578, 9750, 9850, 9974.2

       More recently, following a multiyear investigation of Howard and related parties, the

Claims Administrator issued an audit report, detailing facts that could support a finding of

fraud. The Special Masters accepted the referral of that audit report. Howard was afforded the

opportunity to address the matters raised in the audit notice and to submit arguments and evidence

to the Special Masters before they issue an audit decision.

       In response, Howard fired off the Motions, preemptively accusing the Special Masters and

Auditors of bias. The rambling and prolix Motions – replete with unfocused and scattershot



       2
          Last July, Class Counsel noted that the Securities and Exchange Commission (“SEC”)
had filed a civil suit against Cambridge Entities and Howard, charging them with defrauding Class
Members, and that Howard faced a multicount Florida bar complaint charging him with, among
other things, misappropriating client funds. See ECF No. 11127-1 at 34 (¶ 76 n.11). Howard
subsequently settled the SEC’s civil charges by entering into a consent judgment, whereby he
agreed, among other things, to pay a civil penalty of over $385,000. See Final Judgment as to
Defendant Phillip Timothy Howard, Securities and Exchange Commission v. Cambridge Capital
Group Advisors, LLC, No. 4:19-cv-00420-RH-MJF (N.D. Fla. Oct. 3, 2020) (ECF No 117). In
November 2020, the Florida Bar lodged a new disciplinary complaint against Howard, claiming
he allowed an unlicensed attorney to perform legal work and paid employees through the
unlicensed attorney’s front company. See Carolina Bolado, “Atty Caught Up in NFL Player
Scheme         Faces       Bar     Complaint”        (Nov.     4,     2020),     available      at
https://www.law360.com/articles/1325839/atty-caught-up-in-nfl-player-scheme-faces-bar-
complaint?copied=1 (last visited Apr. 21, 2021). Even prior to the 2019 and 2020 ethics charges
brought against him, Howard had received multiple public reprimands in Florida for ethics
violations. See Report of the Referee Accepting Consent Judgment at 5-6, The Florida Bar v.
Phillip Timothy Howard, No. SC06-1099 (Sup. Ct. Fla., Feb. 26, 2007), available at
https://www.floridasupremecourt.org/content/download/373639/file/06-1099_ROR.pdf             (last
visited Apr. 21, 2021).
                                                 2
          Case 2:12-md-02323-AB Document 11340 Filed 04/21/21 Page 3 of 3




references to, among other things, the Code of Judicial Conduct and “Title IV” – are misguided

and unavailing. They are simply Howard’s transparent and meritless effort to deflect attention

from his documented misconduct and the serious accusations levied against him by besmirching

neutral Settlement Program officials. So as not to jeopardize the confidentiality of the ongoing

audit proceedings involving Howard, Class Counsel will not discuss the substantial evidence

concerning his conduct. Suffice it to say that the Court should reject Howard’s attempt to short-

circuit the audit proceedings. Those proceedings are affording Howard all rights pursuant to

Section 10.3 of the Settlement Agreement (ECF No. 6481-1 at 59-62) and the Rules Governing

the Audit of Claims.3

          Class Counsel has consistently supported efforts to root out fraudulent conduct by lawyers,

medical professionals, and others who seek to game the Settlement Program and exploit vulnerable

Class Members. Moreover, as noted above, Class Counsel has taken steps of his own to ferret out

such misconduct. Howard is attempting to end run the Settlement Program’s carefully erected

procedures in order to avoid the consequences of his actions. The Court should rebuff his ploys

and deny the Motions.

Dated: April 21, 2021

                                                   Respectfully submitted,

                                             By:   /s/ Christopher A. Seeger
                                                   Christopher A. Seeger
                                                   SEEGER WEISS LLP
                                                   55 Challenger Road, 6th Floor
                                                   Ridgefield Park, NJ 07660
                                                   Telephone: (212) 584-0700
                                                   cseeger@seegerweiss.com

                                                   CLASS COUNSEL

          3
              https://www.nflconcussionsettlement.com/Docs/nfl_rules_governing_the_audit_of_clai
ms.pdf.

                                                   3
